Argued October 11, 1923.
The truck driver was the only witness who described how the truck was struck by the street car, and on his evidence the court entered a non-suit. His negligence contributed to the collision, even if defendant's negligence be assumed. He was driving a slow moving, heavily loaded electric truck on 19th Street on an ascending grade, intending to turn westward on Allegheny Avenue which has two street car tracks for eastbound and westbound cars. When he reached Allegheny Avenue where he stopped, he saw an eastbound car approaching on a descending grade about "80 to 100 feet away from me." Notwithstanding the proximity of the car, he started his truck to cross sufficiently to make the turn and was struck before he got his truck across the northern rail. He described Allegheny Avenue as "pretty wide," "about 30 or 40 or 50 feet something like that." When he reached the track, he said, ". . . . . . I guess he [the motorman] was about 50 feet away or more than that." His evidence is contradictory in minor details which need not be recited but which clearly bring the case within the rule considered in Mudano v. P.R.T. Co., 289 Pa. 51, 58. The non-suit was inevitable.
Judgment affirmed. *Page 411